Verdict for the plaintiff $60; which was recorded by the clerk, and some time afterwards, the same day or the day after, a nonsuit was moved for on the ground that the Superior Court had not jurisdiction, 1794, c. 1. § 6, in these words: "that no suit shall be originally commenced in any of the said courts for any debt, or demand of less value than one hundred pounds, where the plaintiff and defendant live in the same district; or for less than fifty pounds, where the parties live in different districts: and if any suit shall be commenced, contrary to the true intent and meaning thereof, or if any person shall demand a greater sum than is due on purpose to evade this act, in either case the plaintiff shall be nonsuited and pay costs; provided, always, that if the plaintiff, or any person for him, will make an affidavit to be filed in the court, that the sum for which his suit shall be brought is really due, but that for want of proof, or that the time limited for the recovery of any article bars a recovery; then and in that case such plaintiff shall have a verdict and judgment for what appears to be really proved."
On the part of the plaintiff, it was insisted that the act did not intend to embrace causes where the *Page 478 
damages would be uncertain, — only such cases where an action of debt would lie.
The defendant's counsel argued, e contra, and insisted that if an action in this case could not be maintained in the Superior Court it was now too late to move for a nonsuit, as the verdict was recorded, and relied on 2 Hay. 51.